ON SUGGESTION OF ERROR.
The tax which the state revenue agent is seeking to collect by this suit is that imposed upon the gross amount of the premium receipts of insurance companies by section 1, chapter 203, Laws of 1916, which now appears as paragraph 3, of section 31, chapter 104, Laws of 1920. On suggestion of error, for the first time, appellant presents the contention that "all prior existing laws imposing upon insurance companies excise taxes measured by the premium receipts of such companies on their Mississippi business, were repealed, and without saving clause, by the enactment of chapter 132 of the Laws of 1924. Chapter 132 of the Laws of 1924 is "an act levying an income tax on individuals, partnerships, corporations, associations, trusts, and estates, for the benefit of the general fund of the state of Mississippi," etc. Section 4 of this act levies a tax to be paid annually, "at the rate specified in this section, upon and with respect to the entire net income as herein defined except as hereinafter provided, from all property owned, and from *Page 119 
every business, trade, or occupation carried on in this state by individuals, corporations, partnerships, trusts, or estates, not residents of the state of Mississippi," while subdivision 10, section 11, of the act, provides that "in the case of life insurance companies there shall not be included in gross income such portion of any actual premium received from any individual policy holder as is paid back or credited to or treated as an abatement of premium of such policy holder within the taxable year."
The taxes which the revenue agent is seeking to collect by this suit all accrued prior to the enactment of chapter 132, Laws of 1924, but the appellant now contends that the taxes imposed by both the Act of 1924 and the laws under which the revenue agent is proceeding are excise taxes, that the tax of 1924, called an income tax, is simply the same tax with the same deductions (with one exception), that was imposed by the former statutes; that the subsequent statute covers the same subject-matter as the former statutes, and prescribes the only rules as to that subject-matter; and that, consequently, all prior laws imposing upon insurance companies excise taxes measured by the premium receipts are, by implication, repealed by said chapter 132 of the Laws of 1924.
Without expressing or indicating any views whatever as to whether the Act of 1924 has repealed the prior laws imposing these premium taxes, but conceding for the purpose of this opinion that such is the case, still we think that the saving clause found in subsection 2, section 29, chapter 132, Laws of 1924, fully preserves the right of the revenue agent to enforce collection of these taxes which accrued prior to the enactment of the act of 1924 Among other things, this section provides that: "Nothing in this act shall affect or defeat any claim, assessment, suit, appeal, right, or cause of action for taxes due prior to the passage of this act, whether assessment, suit, appeal, or claim therefor shall have been begun before the passage of this act, or shall thereafter be begun; and the laws amended or repealed are expressly continued *Page 120 
in full force, effect, and operation for the purpose of the assessment and collection of any back taxes, and for the imposition of any penalties, forfeitures, or claims for the failure to comply therewith."
We do not think there is any merit in the contention of appellant that this saving clause applies only to taxes due or claimed under chapter 101 of the Laws of 1912, as amended by chapter 116 of the Laws of 1914, which latter acts imposed a tax of five mills on the dollar on all annual incomes in excess of two thousand five hundred dollars. There is nothing in subsection 2 of section 29 of this Act of 1924 which would warrant us in so limiting the very broad language of this saving clause. It covers any claim, assessment, suit, appeal, right, or cause of action for taxes due prior to the passage of the act, whether such assessment, suit, appeal, or claim therefor shall have been begun before the passage of the act or shall thereafter be begun, and it seems clear that it was the intention of the legislature to fully preserve, by this saving clause, the right to enforce collection of any taxes that accrued under or by virtue of any law repealed or in any wise affected by the passage of the act.
Upon all questions decided in the former opinion, rendered January 19, 1925, each of the judges adheres to the opinion therein expressed. The suggestion of error will therefore be overruled.
Overruled.